      Case 3:19-mj-00396-SALM Document 7 Filed 08/29/19 Page 1 of 2



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
                                                         AUG 29 2019 PMl:10
                                                         FILED-USDC-CT -NE\tHA~JEM
------------------------------x

IN RE: PEN REGISTER                        No.   3:19MJ00396(SALM)

                                           August 29, 2019
-- -- ---------- ----- - ----------x

                      ORDER RE: CONTINUED SEALING

     The United States has submitted a motion seeking to

maintain the documents filed in this matter under seal for an

indefinite period of time. See Doc. #6. The government further

seeks to seal the Motion to Continue Sealing.

     The Court has reviewed the Motion to Continue Sealing, and

finds that nothing in the text of that motion warrants sealing.

Accordingly, the Motion to Continue Sealing (Doc. #6) will not

be sealed.

     The Court has also reviewed the other sealed documents in

this matter. The Court finds that the Motion to Seal (Doc. #3)



information that would warrant sealing. Accordingly, those

documents shall be unsealed.

     Finally, the Court has reviewed the Sealed Pen Register

Order (Doc. #2) and Sealed Pen Register Application (Doc. #1) in

this matter. The Court will extend the sealing of these

documents to and including January 15, 2020. On or before

January 8, 2020, the government shall file redacted versions of

                                       1
      Case 3:19-mj-00396-SALM Document 7 Filed 08/29/19 Page 2 of 2



the sealed documents (Doc. #1 and Doc. #2), on the open docket,

in which case the original documents may remain sealed. In the

alternative, the government may file          (a) a notice with the Court

indicating that the materials may be unsealed in their entirety,

or (b) a motion for continued sealing, articulating the basis

for such sealing.

     It is so ordered. Entered at New Haven, Connecticut, this

29th day of August, 2019.



                                         /s/ Sarah A. L. Merriam, USMJ
                                   ii'.oN. 's.8.Rllll
                                              A. L. MERRIAM
                                   UNITEa STATES MAGISTRATE JUDGE




                                     2
